Citation Nr: 1004496	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  08-09 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic 
stress disorder (PTSD), which was evaluated as 50 percent 
disabling until November 20, 2007, when a temporary total 
rating was assigned, and as 70 percent disabling following 
the total rating. 

2.  Entitlement to an effective date prior to January 31, 
2007, for the assignment of a 20 percent rating for 
bilateral hearing loss. 

3.  Entitlement to a rating in excess of 20 percent for 
bilateral hearing loss. 

4.  Entitlement to a compensable evaluation for 
postoperative residuals of internal and external hemorrhoids 
and anal skin tags.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to 
October 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision, by the 
Milwaukee, Wisconsin RO, which increased the evaluation for 
bilateral hearing loss from 0 percent to 20 percent, 
effective January 31, 2007; that rating action also denied a 
claim for a rating in excess of 50 percent for PTSD and a 
compensable rating for postoperative internal and external 
hemorrhoids and anal skin tag.  

By a January 2008 rating action, the RO awarded a temporary 
total rating for PTSD from November 20, 2007, until January 
1, 2008, on account of a period of hospitalization.  By a 
rating action in July 2009, the RO increased the evaluation 
for PTSD from 50 percent to 70 percent, effective January 1, 
2008.  Because of the temporary total rating, the Board will 
consider the level of disability prior to November 20, 2007, 
and since January 1, 2008.


FINDINGS OF FACT

1.  Prior to November 20, 2007, the Veteran's service 
connected PTSD was manifested by occupational and social 
impairment with reduced reliability and productivity, and 
difficulty in establishing and maintaining effective work 
and social relationships.  The evidence does not show 
deficiencies in most areas such work, school, family 
relations, judgment, thinking, or mood; nor does the 
evidence show an inability to establish and maintain 
effective relationships.  

2.  From January 1, 2008, the Veteran's PTSD is not shown to 
be manifested by a disability picture that results in total 
occupational and social impairment.  

3.  A November 1971 rating decision granted service 
connection for neurosensory hearing loss, and assigned a 0 
percent rating, effective September 23, 1971.  He was 
properly notified of the decision and his appellate rights, 
and he did not file a timely appeal as to that decision.  

4.  In an August 1992 decision, the Board denied a claim for 
a compensable evaluation for defective hearing.  

5.  A claim for an increased rating for service-connected 
bilateral hearing loss was not thereafter received until 
January 31, 2007

6.  Audiometric testing reveals no worse than an average 50-
decibel loss, with a speech recognition score of 70 percent, 
in the right ear (level V), and an average 56-decibel loss, 
with a speech recognition score of 72 percent, in the left 
ear (level V).  

7.  Postoperative hemorrhoidectomy, with anal skin tags, has 
not been manifest by internal or external hemorrhoids that 
are large or thrombotic, or irreducible with excessive 
redundant tissue evidencing frequent recurrences.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for PTSD are not met prior to November 20, 2007.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2009).  

2.  From January 1, 2008, the criteria for an evaluation in 
excess of 70 percent for PTSD have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2009).  

3.  The August 1992 Board decision, which denied the claim 
for a compensable evaluation for defective hearing, is 
final.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2009); 38 
C.F.R. § 20.1100 (2009).  

4.  The criteria for an award of an effective date prior to 
January 31, 2007, for the assignment of a 20 percent 
disability rating for bilateral hearing loss have not been 
met.  38 U.S.C.A. §§ 5103, 5103A, 5110 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.400 (2009).  

5.  The criteria for an evaluation in excess of 20 percent 
for bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 4.7, 4.85, 4.86, 4.87, Diagnostic Code 6100 
(2009).  

6.  The criteria for a compensable evaluation for 
postoperative residuals of internal and external hemorrhoids 
and anal skin tags have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.7, 4.114, Diagnostic Code 7336 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate 
which information and evidence VA will obtain and which 
information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The 
United States Court of Appeals for Veterans Claims has held 
that VCAA notice should be provided to a claimant before the 
initial RO decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  However, if VCAA notice is provided 
after the initial decision, such a timing error can be cured 
by subsequent readjudication of the claim, as in a statement 
of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a 
letter dated in March 2007 from the RO to the Veteran which 
was issued prior to the RO decision in June 2007.  An 
additional letter was issued in July 2008.  Those letters 
informed the Veteran of what evidence was required to 
substantiate the claims and of his and VA's respective 
duties for obtaining evidence.  The Board finds that the 
content of those letters complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding 
VA's duty to notify.  He was provided an opportunity at that 
time to submit additional evidence.  In addition, the 
January 2008 SOC and the July 2009 SSOC provided the Veteran 
with an additional 60 days to submit additional evidence.  
Thus, the Board finds that the Veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  

It also appears that all obtainable evidence identified by 
the Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, that would need to be obtained for a 
proper disposition of this appeal.  It is therefore the 
Board's conclusion that the Veteran has been provided with 
opportunity to submit evidence and argument in support of 
his claim, and to respond to VA notices.  

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.  Neither the Veteran nor his representative has 
contended that any evidence relative to the issues decided 
herein is absent from the record.  The Veteran has been 
afforded examinations on the issues decided herein.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Significantly, the Veteran was afforded examinations in 
March 2007 and May 2008.  The reports reflect that the 
examiners solicited symptoms from the Veteran, examined the 
Veteran, and provided findings necessary to apply the rating 
criteria.  Therefore, these examinations are adequate.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

II.  Factual background

By a rating action in November 1971, the RO granted service 
connection for external and internal hemorrhoids and 
neurosensory hearing loss, each evaluated as 0 percent 
disabling.  The Board denied claims for compensable ratings 
in August 1992.  

The Veteran's written claim for an increased rating for his 
disabilities was received at the RO on January 31, 2007.  In 
conjunction with that claim, the Veteran was afforded a VA 
psychiatric examination in March 2007.  The Veteran 
indicated that he was receiving individual therapy two to 
three times per month.  During his most recent clinical 
visit, the Veteran reported being stressed, having sleep 
problems, related in part to apnea and to PTSD.  At that 
time, the Veteran denied depression.  Additional stressors 
as documented by the Veteran's note and verbal report 
include trying to help his daughters cope with their pending 
divorces, his grandson getting into legal trouble, and 
ongoing changes that made it difficult to adapt to at his 
work.  The Veteran also described hypervigilance and 
increased startled response.  The Veteran reported problems 
with daytime fatigue, nightmares, intrusive thoughts, 
irritability, and verbal outbursts; he denied suicidal 
ideation and depression, and he stated that his panic 
attacks were well controlled with medication.  It was noted 
that the Veteran continued to remain in the same job for the 
past 26 years.  The Veteran indicated that the difficulties 
at his workplace had to do with his irritability and 
outburst towards co-workers.  The Veteran reported having a 
limited social support system outside of his family; he had 
few friends.  He has one daughter from each of his first two 
marriages, and he has gotten married to his "live-in wife."  
The Veteran stated that he has a good relationship with his 
wife and his daughters.  

On mental status examination, the Veteran was well-groomed 
and casually dressed.  There was no abnormal motor behavior 
evidence.  Facial expressions were normal and responsive.  
His voice was well-modulated and speech was at a normal rate 
and clearly articulated.  He was well-oriented times three, 
and his answers were logical and relevant to the questions 
asked.  There was no evidence of psychosis and he denied any 
auditory or visual hallucinations.  Attention and 
concentration appeared to be fair to good during the 
examination, but he did report difficulties with short-term 
memory.  The Veteran denied any suicidal or homicidal 
ideation.  The Veteran described his mood as irritable 
throughout the day, but his mood appeared to be ranging from 
calm and euthymic to pessimistic when talking about the 
changes going on at work.  The diagnosis was PTSD and 
history of alcohol abuse.  The examiner assigned a global 
assessment of functioning (GAF) score of 65.  The examiner 
stated that it was at least as likely as not that the 
Veteran's PTSD and subsequent symptomatology had worsened 
since he was last examined in 2004.  The examiner opined 
that the Veteran's symptoms did not seem to have increased 
in severity or in the frequency of their occurrence.  It was 
also the examiner's opinion that the Veteran was employable.  

The Veteran was also afforded an examination of the rectum.  
The Veteran stated that he was asymptomatic from his 
hemorrhoids up until roughly five to six years ago.  He 
reported that, over the past five to six years, he has had 
intermittent blood staining in his underwear.  He also 
reported a small amount of fecal leakage on a daily basis.  
He does not use any absorbent pads.  He did note some blood 
staining in his underwear, but had not noted any frank 
bleeding or thrombosis of his hemorrhoids.  He was using 
Preparation H wipes very intermittently.  He admitted to 
being more constipated recently and stated that he had been 
straining to have bowel movements recently.  On examination, 
there was no evidence of a colostomy.  Inspection revealed a 
small blood stain in the underwear.  Digital rectal 
examination revealed a normal sized rectum and anus.  There 
was no sign of anemia.  There was a small exquisitely tender 
fissure noted.  There were no external hemorrhoids noted.  
Digital rectal examination did reveal small, non-tender, 
non-thrombosed internal hemorrhoids.  There was no blood on 
the glove after digital rectal examination.  The pertinent 
diagnoses were small internal hemorrhoids; and there was no 
evidence of active external hemorrhoids.  The examiner also 
reported a diagnosis of anal fissure, which is less likely 
than not secondary to his service-connected hemorrhoids.  
The examiner further stated that it is not possible to state 
without resorting to speculation if the blood seen in his 
underwear is due to the anal fissure or his internal 
hemorrhoids.  

The Veteran was also afforded an audiological evaluation in 
March 2007.  At that time, he reported a decrease in hearing 
sensitivity since his last audiological evaluation.  He was 
wearing ITC hearing aids issued by VA.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

20
35
75
75
LEFT

15
60
75
75

Speech audiometry revealed speech recognition ability of 70 
percent in the right ear and of 72 percent in the left ear.  
The examiner stated that the tests results revealed a high-
frequency sensorineural hearing loss, bilaterally.  

Received in May 2007 were VA progress notes dated from May 
2005 through May 2007, which show that the Veteran received 
ongoing treatment for symptoms of his PTSD.  

In November 2007, the Veteran was admitted to a hospital for 
treatment of his PTSD.  He complained of nightmares, 
flashbacks, anger, depression, guilt, and stress.  After his 
admission, the Veteran was assigned a primary therapist and 
he participated in individual and group therapy.  The 
discharge diagnosis was PTSD and alcohol dependence, in 
partial remission; he was assigned a GAF score of 33.  

Of record is a lay statement from the Veteran's spouse, 
received in March 2008, wherein she described some of the 
symptoms that the Veteran experienced on a daily basis.  She 
noted that the Veteran had difficulty sleeping, screaming 
out at night, and problems with moodiness; she also noted 
that the Veteran suffered from depression and withdrawal.  

On the occasion of another VA examination for evaluation of 
his PTSD in May 2008, it was noted that the Veteran was seen 
for outpatient treatment in November 2007 and apparently had 
a GAF of 40; he was seen in January 2008 after he was 
discharged from the residential treatment program where he 
was diagnosed with PTSD and panic disorder with agoraphobia.  
The Veteran reported difficulty sleeping, nightmares, and 
cold sweats.  He was working as a supervisor at a naval base 
doing maintenance; he stated that he stopped working because 
of his temper and his job was ending.  The Veteran also 
stated that he was pretty short tempered with his wife, but 
he has a good relationship with his children and a very good 
relationship with his grandchildren.  

On mental status examination, there was no impairment of 
thought process or communication; no delusions or 
hallucinations were noted.  Eye contact and interaction in 
the session were within normal limits.  The Veteran denied 
suicidal thought, but he endorsed homicidal thoughts 
approximately once a month although he denied homicidal 
ideations, plans, or intent.  He was oriented to person, 
place and time.  The Veteran reported some problems with 
short-term memory, but he denied obsessive or ritualistic 
behaviors.  The rate and flow of the Veteran's speech was 
within normal limits.  The Veteran indicated that he had had 
"panic attacks" for years, noting a high severity.  The 
Veteran also reported having depression about family stress; 
he also reported having anxiety about "living."  He denied 
impaired impulse control.  The Veteran indicated that he 
slept approximately 4 hours a night and nods off during the 
day with low energy during the day.  The examiner stated 
that the Veteran continues to identify behavioral, 
cognitive, social and affective symptoms attributable to 
PTSD.  The examiner stated that, based on a review of the 
Veteran's medical records as well as his verbal report, he 
was comfortable with diagnosing the Veteran with PTSD with 
panic attacks, chronic, moderate to severe; he assigned a 
GAF score of 50.  The examiner opined that there was reduced 
reliability and productivity due to PTSD signs and symptoms, 
which required continuous medication.  

The Veteran was also afforded an examination for evaluation 
of the hemorrhoids in May 2008.  The Veteran reported 
difficulty with flare-ups of hemorrhoids, especially if he 
goes on a drive lasting more than 2 hours.  It was noted 
that the Veteran worked as a maintenance foreman and does 
not feel that the hemorrhoids affect his occupational 
functioning.  An external examination of the anus revealed a 
3-mm skin tag at 7 to 8 o'clock.  An internal examination 
did not reveal any easily palpated hemorrhoids.  The 
pertinent diagnosis was internal and external hemorrhoids 
which are currently asymptomatic; he does have flare-ups by 
history about two times per month.  

On an audiological evaluation in May 2008, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

20
35
70
75
LEFT

20
55
75
75

Speech audiometry revealed speech recognition ability of 70 
percent in the right ear and of 74 percent in the left ear.  
The examiner stated that tests results showed a stable 
symmetric high frequency sensorineural hearing loss with 
reduced work understanding ability, bilaterally.  

Received in July 2009 were VA progress notes dated from 
January 2008 through June 2009.  These records show that the 
Veteran received clinical attention and treatment for 
symptoms of his PTSD, as well as group therapy, to deal with 
increased nightmares, anxiety, anger, and irritability.  


III.  Earlier Effective Date

VA law and regulation provide that unless otherwise 
provided, the effective date of an award of increased 
evaluation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
the application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(o) (1).  The Board notes that the effective date of 
an award of increased compensation may, however, be 
established at the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, 
if the application for an increased evaluation is received 
within one year from that date.  38 U.S.C.A. § 5110(b) (2); 
38 C.F.R. § 3.400(o) (2).  See Hazan v. Gober, 10 Vet. App. 
511, 519 (1992) (noting that, under section 5110(b)(2), 
which provides that the effective date of an award of 
increased compensation shall be the earliest date of which 
it is ascertainable that an increase in disability had 
occurred, "the only cognizable 'increase' for this purpose 
is one to the next disability level" provided by law for the 
particular disability).  Thus, determining whether an 
effective date assigned for an increased rating is correct 
or proper under the law requires (1) a determination of the 
date of the receipt of the claim for the increased rating as 
well as (2) a review of all the evidence of record to 
determine when an increase in disability was 
"ascertainable."  Id. at 521.  

Also, with regard to the terms "application" or "claim", the 
Board notes that once a formal claim for compensation has 
been allowed, receipt of a VA hospitalization report, a 
record of VA treatment or hospitalization will be accepted 
as an informal claim for increased benefits, and the date of 
such record will be accepted as the date of receipt of a 
claim.  38 C.F.R. § 3.157(b) (1); see also 38 C.F.R. 
§ 3.155(a).  

38 C.F.R. § 3.155(c) provides that when a claim has been 
filed which meets the requirements of 38 C.F.R. § 3.151 or 
38 C.F.R. § 3.152, an informal request for increase or 
reopening will be accepted as a claim.  38 C.F.R. § 3.157 
provides that once a formal claim for compensation has been 
allowed, the date of outpatient or hospital examination will 
be accepted as a claim when such reports relate to 
examination or treatment for which service connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year.  

A decision by the Board is final regarding an issue unless 
such a decision is appealed to the Court, ordered for 
reconsideration by the Chairman of the Board, or is revised 
on the grounds of clear and unmistakable error.  38 U.S.C.A. 
§§ 7102(a), 7103, 7104, 7111, 7252(a), 7266 (West 2002); 38 
C.F.R. § 20.1100.  

In this case, the veteran contends that he is entitled to an 
earlier effective date for the assignment of a 20 percent 
rating for service-connected bilateral hearing loss.  For 
the reasons discussed below, the Board finds that the 
Veteran is not entitled to an effective date earlier than 
January 31, 2007, for the assignment of the 20 percent 
rating.  

Significantly, by a rating action dated November 29, 1971, 
the RO granted service connection for neurosensory hearing 
loss, and assigned a 0 percent rating effective September 
23, 1971.  The RO properly notified the veteran of that 
determination by letter dated December 3, 1971.  
Subsequently, in a decision issued on August 18, 1992, the 
Board denied the Veteran's claim of entitlement to a 
compensable evaluation for defective hearing.  Therefore, 
the August 1992 Board decision is final and binding on this 
matter.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 20.1100 (2009).  

With regard to the claim for an effective date prior to 
January 31, 2007, 38 U.S.C. § 5110 specifically provides 
that for an award of increased compensation, the effective 
date is the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date.  38 U.S.C. 
§ 5110(b) (2).  This section requires review of all the 
evidence of record to determine the earliest possible 
effective date.  See Hazan v. Gober, 10 Vet. App. 511 
(1997); 38 C.F.R. § 3.400(o)(1), (2) (2009) (effective date 
of award of increased rating is earliest date as of which it 
is factually ascertainable that increase in disability had 
occurred if claim is received within one year from such 
date, otherwise, date of receipt of claim).  

In this case, a claim for increase was received on January 
31, 2007, and that is the date the RO assigned for the 20 
percent evaluation.  Prior to January 31, 2007, there had 
been no claim, informal claim, or expressed intent to file a 
claim for increase.  Furthermore, there is no evidence of an 
increase in disability in the one year prior to the date of 
claim for increase.  In the absence of a claim, informal 
claim (to include VA treatment), an intent to file a claim 
or evidence of increase within one year prior to the January 
31, 2007 claim, there is no basis to assign an earlier 
effective date.  

It is clear that subsequent to the August 1992 final 
decision of record, the Veteran first expressed an intent to 
seek an increase for his bilateral hearing loss in a 
statement received on January 31, 2007.  No other 
correspondence or evidence indicating an intent to claim 
entitlement to an increased rating for this disorder was 
submitted by the Veteran since the 1992 denial by the Board.  
A VA audiological evaluation, dated in March 2007, revealed 
increased hearing loss in both ears.  In light of the above, 
an effective date prior to January 31, 2007 for the 
assignment of a 20 percent rating for bilateral hearing loss 
is not warranted.  Without medical or competent evidence 
showing an increase in the Veteran's bilateral hearing loss 
prior to January 31, 2007, there is no evidentiary basis to 
assign an earlier effective date for the grant of an 
increased rating for bilateral hearing loss.  38 C.F.R. 
§ 3.400.  The claim is therefore denied.  

IV.  Higher Evaluations

Disability evaluations are determined by the application of 
a schedule of ratings which is based upon average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
38 C.F.R. § 4.1 (2009) requires that each disability be 
viewed in relation to its history, and that there be 
emphasis upon the limitation of activity imposed by the 
disabling condition.  38 C.F.R. § 4.2 (2009) requires that 
medical reports be interpreted in light of the entire 
recorded history, and that each disability must be 
considered from the point of view of the veteran's working 
or seeking work.  Separate diagnostic codes identify the 
various disabilities.  Where there is a question as to which 
of two disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7.  Otherwise, the lower rating is to be 
assigned.  

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and 
of any changes in the condition.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Moreover, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert at 54.  

A.  PTSD

The severity of the Veteran's PTSD is adjudged by applying 
the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411.  
Under this code, a 50 percent rating requires occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as a flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due 
to such symptoms as suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a work-like 
setting); the inability to establish and maintain effective 
relationships.  

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for the names of close relatives, own 
occupation, or own name.  

A GAF score is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  See Richard v. Brown, 9 Vet. App. 
266, 267 (1996), citing the Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994).  This is more 
commonly referred to as DSM-IV.  

A GAF of 21 to 30 is defined as behavior considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriate, suicidal 
preoccupation) or an inability to function in almost all 
areas (e.g., stays in bed all day, no job, home or friends).  

A GAF of 31 to 40 is indicative of some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or any major impairment 
in several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, 
and is failing at school).  

A GAF of 41 to 50 is indicative of serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, 
unable to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  

A GAF of 61 to 70 is indicative of some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., 
occasional truancy or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  

The Secretary, acting within his authority to "adopt and 
apply a schedule of ratings," chose to create one general 
rating formula for mental disorders.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.130.  By establishing one general formula to be 
used in rating more than 30 mental disorders, there can be 
no doubt that the Secretary anticipated that any list of 
symptoms justifying a particular rating would in many 
situations be either under- or over-inclusive.  The 
Secretary's use of the phrase "such symptoms as," followed 
by a list of examples, provides guidance as to the severity 
of symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to 
each veteran and disorder, and the effect of those symptoms 
on the claimant's social and work situation.  The evidence 
considered in determining the level of impairment under 
§ 4.130 is not restricted to the symptoms provided in the 
diagnostic code.  Instead, the rating specialist is to 
consider all symptoms of a claimant's condition that affect 
the level of occupational and social impairment, including, 
if applicable, those identified in the DSM-IV.  See 38 
C.F.R. § 4.126 (2009).  If the evidence demonstrates that a 
claimant suffers symptoms or effects that cause occupational 
or social impairment equivalent to what would be caused by 
the symptoms listed in the diagnostic code, the appropriate, 
equivalent rating will be assigned.  Mauerhan v. Principi, 
16 Vet. App. 436 (1992).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West 2002 & Supp. 2009).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 4.3 (2009).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert at 54.  

Rating in excess of 50 percent prior to November 20, 2007

After review of the evidentiary record, the Board finds that 
the criteria for an evaluation in excess of 50 percent have 
not been met prior to November 20, 2007.  Significantly, the 
Veteran's PTSD symptoms were not indicative of occupational 
and social impairment with deficiencies in most areas such 
as family relations, judgment, thinking, or mood.  On the 
occasion of the March 2007 VA examination, the Veteran 
reported nightmares, intrusive thoughts, irritability and 
verbal outbursts; however, he denied having depression and 
he noted that his panic attacks were well controlled on 
medication.  In addition, the Veteran's speech was reported 
to be normal; there was no evidence of psychosis, with no 
auditory or visual hallucinations.  Moreover, while the 
Veteran reported his mood as irritable, the examiner 
observed that his mood appeared to be ranging from calm and 
euthymic to pessimistic.  The examiner assigned a GAF score 
of 65, and he opined that the Veteran's symptoms did not 
seem to have increased in severity or in the frequency of 
their occurrence; he also opined that the Veteran was 
employable.  

The evidence is also devoid of the objective symptoms akin 
to those listed in the criteria for a 70 percent evaluation, 
as enumerated above.  The Veteran had some irritability, but 
he did not exhibit any violent behavior.  There was no 
evidence of spatial disorientation.  The examiner stated 
that there was no abnormal motor behavior.  The Veteran did 
not have neglect of personal appearance and hygiene; he was 
described as being well-groomed and casually dressed.  
Notably, during the March 2007 VA examination, the examiner 
found no evidence of impairment of communication; he noted 
that the Veteran's answers were logical and relevant to the 
questions asked.  In addition, the Veteran denied suicidal 
ideation.  The Veteran indicated that the difficulties at 
his work place had to do with his irritability and outbursts 
towards co-workers; however, it is noteworthy that the 
Veteran continued to remain in the same job for a number of 
years.  Nonetheless, difficulty in establishing and 
maintaining social relationships is contemplated within a 50 
percent rating.  He is not unable to maintain a 
relationship; in that regard, the Veteran stated that he had 
a good relationship with his wife and daughters.  The 
objective examination findings have been essentially 
minimal, except for the noted changes in the veteran's mood.  

In sum, prior to November 20, 2007, the Veteran was able to 
function at work and he maintained that ability for years 
despite some irritability and other symptoms.  His social 
interactions were limited, but he was not unable to maintain 
relationships.  Overall, the evidence does not support an 
evaluation in excess of 50 percent for PTSD, prior to 
November 20, 2007; thus, the claim for that benefit must be 
denied.  38 C.F.R. § 4.7.  

Rating in excess of 70 percent from January 1, 2008

At his most recent VA PTSD examination in May 2008, it was 
noted that the Veteran was seen for outpatient treatment in 
November 2007 and apparently had a GAF of 40; he was seen in 
January 2008 after he was discharged from the residential 
treatment program where he was diagnosed with PTSD and panic 
disorder with agoraphobia.  The Veteran reported difficulty 
sleeping, nightmares, and cold sweats.  It was noted that he 
was working as a supervisor at a naval base doing 
maintenance; he stated that he stopped working because of 
his temper and his job was ending.  Upon examination, the 
Veteran was oriented to person, place and time.  The Veteran 
reported some problems with short-term memory, but he denied 
obsessive or ritualistic behaviors.  The rate and flow of 
the Veteran's speech was within normal limits.  There was no 
impairment of thought process or communication; no delusions 
or hallucinations were noted.  He denied impaired impulse 
control.  The examiner stated that the Veteran continues to 
identify behavioral, cognitive, social and affective 
symptoms attributable to PTSD.  The pertinent diagnosis was 
PTSD with panic attacks, chronic, moderate to severe; he was 
assigned a GAF score of 50.  The examiner opined that there 
was reduced reliability and productivity due to PTSD signs 
and symptoms, which required continuous medication.  

The Veteran's symptomatology does not meet the criteria for 
a disability rating in excess of 70 percent after January 1, 
2008.  The May 2008 VA examination report does not show that 
the Veteran's PTSD has been manifested by problems such as 
impaired thought processes or communication, grossly 
inappropriate behavior; inability to perform activities of 
daily living, or disorientation to time or place.  The 
Veteran denied suicidal thought, but he endorsed homicidal 
thoughts approximately once a month although he denied 
homicidal ideations, plans or intent.  He was oriented to 
person, place and time.  The Veteran reported some problems 
with short-term memory, but he denied obsessive or 
ritualistic behaviors.  The rate and flow of the Veteran's 
speech was within normal limits.  The Veteran also reported 
having depression about family stress; he also reported 
having anxiety about "living."  He denied impaired impulse 
control.  The symptoms reported by the Veteran are 
contemplated by the currently assigned 70 percent rating.  
While he experiences significant impairment in his 
occupational and social functioning, there is no evidence 
that he experiences total impairment or that his PTSD has 
manifested the symptoms akin to those associated with a 
disability rating of 100 percent.  

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis, either prior to November 20, 2007, or 
since January 1, 2008.  Although the Veteran is currently 
unemployed, the assignment of a 70 percent disability rating 
appropriately addresses occupational impairment due to the 
Veteran's PTSD.  Further, there is no competent evidence 
that the Veteran's service-connected PTSD has resulted in 
frequent hospitalizations.  As noted above, his symptoms are 
those specifically contemplated by the schedular criteria.  
The Board is therefore not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b) (1) (2009).  See Bagwell, supra; Shipwash, supra.  



B.  Bilateral hearing loss

The present appeal includes the Veteran's claim that the 
severity of his service-connected bilateral hearing loss 
warrants a higher disability rating.  The Veteran's service-
connected hearing loss has been rated by the RO under the 
provisions of Diagnostic Code 6100.  The assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
made.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 
(1998); Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85.  Under 
these criteria, evaluations of bilateral hearing loss range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average pure tone hearing threshold level, as measured by 
pure tone audiometry tests in the frequencies 1,000, 2,000, 
3,000 and 4,000 Hertz, or cycles per second, divided by 
four.  This average is used in all cases to determine the 
Roman numeral designation for hearing impairment from Table 
VI or VI. 38 C.F.R. § 4.85(a), (d).  

Table VI, "Numeric Designation of Hearing Impairment Based 
on Pure tone Threshold Average and Speech Discrimination," 
is used to determine a Roman numeral designation (I through 
XI) for hearing impairment based on a combination of the 
percent of speech discrimination (horizontal rows) and the 
pure tone threshold average (vertical columns).  The Roman 
numeral designation is located at the point where the 
percentage of speech discrimination and pure tone threshold 
average intersect.  38 C.F.R. § 4.85(b).  

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of 
each ear.  The horizontal rows represent the ear having the 
better hearing, while the vertical columns represent the ear 
having the poorer hearing.  The percentage evaluation is 
located at the point where the row and column intersect.  38 
C.F.R. § 4.85(e).  In addition, 38 C.F.R. § 4.86 applies to 
exceptional patterns of hearing impairment.  Under its 
provisions, when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determined 
the Roman Numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the 
higher numeral.  Each ear will be evaluated separately.  
When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determined the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher numeral.  38 C.F.R. 
§ 4.86.  

After a review of the evidence, the Board finds that the 
preponderance of the evidence is against the claim for a 
rating in excess of 20 percent for the Veteran's service-
connected bilateral hearing loss disability.  

Based on the March 2007 VA examination report, under Table 
VI contained in Diagnostic Code 6100, the average pure tone 
thresholds and speech recognition scores correspond to 
category V bilaterally.  The intersection point for these 
categories under Table VII shows that the hearing loss does 
not exceed the levels contemplated for the currently 
assigned 20 percent rating.  Additionally, the Veteran's 
most recent VA examination in May 2008 shows a right ear 
puretone decibel loss of 50 with speech recognition of 70 
percent.  This corresponds to a numeric designation of Level 
V hearing in the right ear.  38 C.F.R. § 4.87, Table VI 
(2009).  He has a left ear average puretone decibel loss of 
56 with speech recognition of 74 percent.  These findings 
are consistent with Level V hearing in the left ear.  These 
combined numeric designations result in a rating of 20 
percent under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table 
VII (2009).  A review of all audiometric examinations of 
record would support a finding of a 20 percent evaluation.  

The Board has also considered the provisions of 38 C.F.R. 
§ 4.86, which provide that an individual who manifests 
puretone thresholds of 55 decibels or more in each of the 
specified frequencies (1000, 2000, 3000 and 4000 hertz) will 
be given a numeric designation from either Table VI or VIa, 
whichever results in the higher number.  Id.  Each ear will 
be evaluated separately.  However, Section 4.86(a) is not 
applicable in this case because, as noted above, results of 
audiological testing do not show puretone thresholds at all 
four of the specific frequencies of 55 decibels or more.  

The provisions of 38 C.F.R. § 4.86(b) provide that when the 
puretone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  The audiometric results reported 
above show that the Veteran does not have the exceptional 
pattern of hearing loss envisioned in 38 C.F.R. § 4.86(b).  

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which 
provides procedures for assignment of an extraschedular 
evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991).  To the extent that his disability has affected his 
employment, the current rating compensates for loss of 
earnings.  38 U.S.C.A. § 1155.  Finally, there is no 
hospitalization.  38 C.F.R. § 3.321(b).  In the absence of 
the evidence of such factors, the Board is not required to 
remand this case to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b) (2).  See Bagwell v. Brown, 
9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

The Board has specifically considered his report of 
difficulty hearing, and the need to use hearing aids.  
However, his manifestations precisely fit within the 
schedular rating criteria.  Here, the evidence does not 
establish exceptional or unusual circumstances indicating 
that the rating schedule may be inadequate.  Referral for 
extraschedular consideration is not warranted. VAOPGCPREC 6-
96.  Generally, the degrees of disability specified [in the 
Rating Schedule] are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several 
grades of disability.  See 38 C.F.R. § 4.1.  

As noted above, while the Board realizes that the Veteran's 
hearing loss might interfere with his ability to perform in 
the workforce, this impairment is already contemplated by 
the applicable schedular criteria so that consideration of 
an extraschedular basis is not shown to be necessary.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired).  Therefore, further development 
in keeping with the procedural actions outlined in 38 C.F.R. 
§ 3.321(b) (1) is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  

Based on the foregoing, the claim for a compensable 
evaluation for bilateral hearing loss must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  

C.  Hemorrhoids

The veteran also is seeking a compensable rating for his 
service-connected hemorrhoids.  The VA rating schedule 
evaluates external or internal hemorrhoids under 38 C.F.R. 
§ 4.114, Diagnostic Code 7336.  A noncompensable rating is 
assigned if the hemorrhoids are mild or moderate.  A 10 
percent rating is assigned if the hemorrhoids are large or 
thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences.  A 20 percent rating is 
assigned if there is persistent bleeding with secondary 
anemia or with fissures.  See 38 C.F.R. § 4.114, Diagnostic 
Code 7336 (2009).  

In the present case, the preponderance of the competent 
medical evidence of record weighs against a compensable 
evaluation for the veteran's internal and external 
hemorrhoids and skin tag.  

The medical evidence of record does not show hemorrhoid 
manifestations of the type described in the criteria for a 
compensable disability rating.  In other words, there has 
been no objective finding of large or thrombotic 
hemorrhoids, or persistent bleeding with anemia or with 
fissures.  The Board acknowledges the Veteran's reported 
history of occasional bleeding.  There still has been no 
objective finding of persistent bleeding, however, and all 
of the VA examinations have found no evidence of anemia.  
Significantly, on examination in March 2007, the examiner 
stated that inspection of the underwear revealed small blood 
stain in the underwear; there was no sign of anemia.  
Digital rectal examination revealed small, nontender and 
non-thrombosed internal hemorrhoids; there was no blood on 
the glove after digital rectal examination.  In May 2008, 
the hemorrhoids were described as asymptomatic.  Although a 
fissure has been noted, it was not associated with 
hemorrhoids.  In fact, the examiner specifically indicated 
that the fissure was not due to hemorrhoids.  In light of 
these clinical findings, the Board finds that a compensable 
disability rating for service-connected hemorrhoids is not 
warranted.  

The Board is also aware of the Veteran's own assertions as 
to the severity of his hemorrhoids.  However, these 
contentions do not support his claim.  As a general matter, 
lay statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  The 
Veteran himself, as a layperson, is not competent to provide 
an opinion requiring medical knowledge or a clinical 
examination by a medical professional, such as an opinion 
addressing whether a service-connected disability satisfies 
diagnostic criteria.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b) (1).  In this regard, the Board finds that 
there has been no showing that the service-connected 
disorder has resulted in marked interference with employment 
or necessitated frequent periods of hospitalization.  Under 
these circumstances, the Board finds that the Veteran has 
not demonstrated marked interference with employment so as 
to render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b) 
(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In sum, the weight of the evidence is against the claim.  As 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is not for application.  See 
generally Gilbert, supra.  


ORDER

Entitlement to a disability rating in excess of 50 percent 
for PTSD prior to November 20, 2007, is denied.  

Entitlement to a disability rating in excess of 70 percent 
for PTSD from January 1, 2008, is denied.  

An effective date prior to January 31, 2007, for the 
assignment of a 20 percent rating for bilateral hearing loss 
is denied.  

Entitlement to a rating in excess of 20 percent for 
bilateral hearing loss is denied.  

Entitlement to a compensable evaluation for postoperative 
residuals of internal and external hemorrhoids and anal skin 
tags is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


